      Case 5:20-cv-01056-PA-SHK Document 73 Filed 11/04/20 Page 1 of 1 Page ID #:1229




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
SECURITIES AND EXCHANGE COMMISSION                            CASE NUMBER

                                                                            EDCV 20-1056-PA (SHKx)
                                               PLAINTIFF(S)
                             v.
PAUL HORTON SMITH et al
                                                                 ORDER RE APPLICATION FOR PERMISSION
                                                                        FOR ELECTRONIC FILING
                                             DEFENDANT(S)


IT IS ORDERED that the Application for Permission for Electronic Filing by               Defendant
Paul Horton Smith                     is hereby:

           x    GRANTED

          Pursuant to Local Rule 5-4.1.1, the applicant must register to use the Court's CM/ECF System within
five (5) days of being served with this order. Registration information is available at the Pro Se Litigant
E-Filing web page located on the Court's website. Upon registering, the applicant will receive a CM/ECF
login and password that will allow him/her to file non-sealed documents electronically in this case only. Any
documents being submitted under seal must be manually filed with the Clerk.


          Dated:      November 04, 2020
                                                                United States District/Magistrate Judge


                DENIED
          Comments:




          Dated:
                                                                United States District/Magistrate Judge
CV-05 Order (12/15)          ORDER RE APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING
